Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Office Action is in response to the communication filed on 10/28/19.  Claims 1-20 are pending and have been examined.
	Claims 1-20 are rejected.

Drawings
	The drawings filed on 10/28/19 are accepted by the examiner.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/8/20 and 4/24/20 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of USPAT10488833. Although the claims at issue are not identical, they are not patentably distinct from each other because both the claims of 
claims of instant application
claims of the USPAT10488833
12. A building or access management method for controlling one or more building control or access devices in response to one or more events, comprising the steps of: communicating with a server, wherein a database is provided on the server, and wherein the database contains logic for controlling said one or more building control or access devices in response to said one or more events; storing a local copy of a subset of the database, the subset of the database containing logic relevant to a group of said one or more building control or access devices. receiving, from the server, updates to the local copy of the subset of the database; receiving one or more signals indicative of said one or more events relevant to said one or more 

13. The method of claim 12, further comprising the step of: controlling at least some of said group of one or more building control or access devices based on read-only access to the local copy of the subset of the database in response to at least some of said one or more events. 

an interface operable to communicate with a server, wherein a database is provided on the server, and wherein the database contains logic for controlling said one or more devices in response to said one or more events; and a memory operable to store: a local copy of a subset of the database, the subset of the database containing logic relevant to a group of said one or more devices; and a further local copy of said subset of the database; wherein the building or wherein the building or access management controller is configured to write said received updates to the further local copy of the subset of the database; wherein the building or access management controller is configured to replace the logic stored in said local copy of said subset of the database with updated logic stored in said further local cop, of said subset of the database; wherein the building or access management controller is operable to receive one or more signals indicative of said one or more events relevant to said group of said one or more devices; wherein the building or access management controller is operable to control said group of said one or more devices in response to said one or more signals; and wherein the 


15. The method of claim 12, further comprising the step of: storing, in a storage location separate from the local copy of the subset of the database, a record of the control of said group of one 


    6. The building or access management controller of claim 1, wherein the building or access management controller is configured to store, in a location separate from the local copy of the subset of the database, a record of the control of said group of said one or more devices.
16. The method of claim 12, further comprising the step of: at least when communications with the server are unavailable, storing a cache of at least one of data to be sent to the server and data received from the server.
3. The building or access management controller of claim 1 wherein, when communications with the server are unavailable, the memory is operable to store a cache of at least one of: data to be sent to the server; and data received from the server.
18. A computer-readable storage medium comprising instructions that, when executed on a processor, cause the processor to produce signals for controlling one or more building control or access devices in a system including one or more sensors that provide signals to the processor in response to one or more events, according to a method comprising the steps of: defining a plurality of appliance types such that appliance instances may be created, wherein individual appliance instances correspond to respective ones of said one or more 







The difference in the independent claims 2-4 of instant application and the independent claim 17 of USPAT10488833 is that the dependent claims 2-4 of instant application further recite providing logic for reallocating an appliance instance for a control or access device to another of said plurality of defined appliance types to alter the behaviour of said control or access device, providing logic for assigning an individual defined actor to multiple appliance types that perform the same function,  providing logic for defining a new appliance type behaviour using the existing set of actors, whereby a number of appliance types can be defined which number is greater than the number of actors in the set of actors. However, US 20070260713 to Moorer in an analogous art discloses providing logic for reallocating an appliance instance for a 
The difference in the independent claims 5-6 of instant application and the independent claim 17 of USPAT10488833 is that the dependent claims 5-6 of instant application further recite providing logic for defining a set of peripherals which interact with appliances for defining permitted appliance behaviours, wherein each appliance is defined as having permissions and each peripheral is defined as a securable object assignable to a permission in place of the appliance owning the permission, relating each peripheral to a single actor and to a single appliance instance. However, US 20140266669 to Fadell in an analogous art discloses providing logic for defining a set of peripherals which interact with appliances for defining permitted appliance behaviours, wherein each appliance is defined as having permissions and each peripheral is defined as a securable object assignable to a permission in place of the appliance owning the 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Fadell into the method of USPAT10488833. The modification would be obvious because one of the ordinary skill in the art would want to enhance security by identifying individual at the door by swiping their smart phone (i.e. peripherals) (Fadell, see [0040] and [0198]).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	As per claims 18-20, they are rejected because the applicant has provided evidence that the applicant intends the term "computer readable storage medium” to include non-statutory matter.  The specification does not provide a range for the computer readable storage medium.  The words "storage" and/or "recording" are insufficient to convey only statutory embodiments to one of ordinary skill in the art absent an explicit and deliberate limiting definition or clear differentiation between storage media and transitory media in the disclosure.  As such, the claim(s) is/are drawn to a form of energy.  Energy is not one of the four categories of invention and therefore this/these claim(s) is/are not statutory.  Energy is not a series of steps or acts and thus is not a process.  Energy is not a physical article or object and as such is not a 
The Examiner suggests amending the claim(s) to read as a “non-transitory machine-readable storage medium”.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US20160277203 to Jin et al. (hereinafter “Jin”).

As per claim 1, Jin discloses a computer-implemented method for controlling one or more building control or access device in a system including one or more sensors in response to one or more events (Jin, see Fig. 2 and its corresponding paragraphs), comprising the steps of: defining appliances types such that appliance instances may be created, individual appliance instance correspond to respective ones of said one or more building control devices (Jin, see [0037], [0071] and [0061] for defining appliances types such that appliance instances may be created, individual appliance instance correspond to smart home control terminal); and defining a set of actors which interact with appliances for defining the behavior of each appliance type, wherein the actors 

As per claim 17, the rejection of claim 1 is incorporated, Jin further discloses wherein the one or more building control or access is a lighting system (Jin, [0061]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Jin, in view of US 20070260713 to Moorer et al. (hereinafter “Moorer”).

As per claim 2, the rejection of claim 1 is incorporated, Jin does not explicitly disclose providing logic for reallocating an appliance instance for a control or access device to another of said plurality of defined appliance types to alter the behavior of said control or access device. However, Moorer in an analogous art discloses providing logic for reallocating an appliance instance for a control or access device to another of said plurality of defined appliance types to alter the behavior of said control or access device (Moorer, see Fig. 11 and [0048]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Moorer into the method of Jin. The modification would be obvious because one of the ordinary skill in the art would want to group similar devices so the user has the ability to operate the entire group as a single device (Moorer, [0034]).

As per claim 3, the rejection of claim 1 is incorporated, Jin does not explicitly disclose providing logic for assigning an individual defined actor to multiple appliance types that perform the same function. However, Moorer in an analogous art discloses 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Moorer into the method of Jin. The modification would be obvious because one of the ordinary skill in the art would want to group similar devices so the user has the ability to operate the entire group as a single device (Moorer, [0034]).

As per claim 4, the rejection of claim 1 is incorporated, Jin does not explicitly disclose providing logic for defining a new appliance type behavior using the existing set of actors, whereby a number of appliance types can be defined which number is greater than the number of actors in the set of actors. However, Moorer in an analogous art discloses providing logic for defining a new appliance type behavior using the existing set of actors (Moorer, see [0040]-[0042]), whereby a number of appliance types can be defined which number is greater than the number of actors in the set of actors (Moorer, see Fig. 4 and Fig. 11 that shows that there are more appliances types than scripts).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Moorer into the method of Jin. The modification would be obvious because one of the ordinary skill in the art would want to group similar devices so the user has the ability to operate the entire group as a single device (Moorer, [0034]).

s 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Jin, in view of US 20140266669 to Fadell et al. (hereinafter “Fadell”).

As per claim 5, the rejection of claim 1 is incorporated, Jin does not explicitly disclose providing logic for defining a set of peripherals which interact with appliances for defining permitted appliance behaviors, wherein each appliance is defined as having permissions and each peripheral is defined as a securable object assignable to a permission in place of the appliance owning the permission. However, Fadell in an analogous art discloses providing logic for defining a set of peripherals which interact with appliances for defining permitted appliance behaviors, wherein each appliance is defined as having permissions and each peripheral is defined as a securable object assignable to a permission in place of the appliance owning the permission (Fadell, see [0198]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Fadell into the method of Jin. The modification would be obvious because one of the ordinary skill in the art would want to enhance security by identifying individual at the door by swiping their smart phone (i.e. peripherals) (Fadell, see [0040] and [0198]).

As per claim 6, the rejection of claim 5 is incorporated, Fadell further discloses relating each peripheral to a single actor and to a single appliance instance (Fadell, see [0198]).
.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Jin, in view of US20140005809 to Frei et al. (hereinafter “Frei”), further in view of US 20150082033 to Bruce et al. (hereinafter “Bruce”).

As per claim 7, the rejection of claim 1 is incorporated, Jin does not explicitly disclose wherein information for controlling the system is stored in a database, storing a local copy of a subset of the database, wherein the database is provided on a server, and wherein the subset of the database contains logic relevant to a group of the one or more building control or access devices; and receiving, from the server, updates to the local copy of the subset of the database. However, Frei in an analogous art discloses wherein information for controlling the system is stored in a database (Frei, see [0023] and [0229]), storing a local copy of a subset of the database (Frei, see [0023]), wherein the database is provided on a server (Frei, see [0023] and [0229]), and wherein the subset of the database contains logic relevant to a group of the one or more building control or access devices (Frei, see Fig. 1A and its corresponding paragraphs).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Frei 
The combination of Jin and Frei does not explicitly disclose receiving, from the server, updates to the local copy of the subset of the database. However, Bruce in an analogous art discloses receiving, from the server, updates to the local copy of the subset of the database (Bruce, see [0055] and [0100]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Bruce into the above combination of Jin and Frei. The modification would be obvious because one of the ordinary skill in the art would want to yield predictable results of enhancing security by updating the local copy of the subset of the database.

As per claim 8, the rejection of claim 7 is incorporated, Jin further discloses receiving data indicative of the status of the group of one or more building control or access devices; and storing, in a location separate from the local copy of the subset of the database, at least a portion of the received data indicative of the status of said group of one or more building control or access devices (Jin, see abstract, [0036] and [0010]-[0013]).

As per claim 9, the rejection of claim 7 is incorporated, Jin further discloses storing, in a location separate from the local copy of the subset of the database, a .

Claims 10, 12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jin, in view of Frei, in view of Bruce, further in view of US20150014412 to Sulavik et al. (hereinafter “Sulavik”).

As per claim 10, the rejection of claim 7 is incorporated, Frei further discloses storing logic contained in the local copy of the subset of the database (Frei, see [0023] and [0229]), the logic in the database provided on the server (Frei, see [0023] and [0229]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Frei into the method of Jin. The modification would be obvious because one of the ordinary skill in the art would want to obtain control of the devices when the remote controller is offline by storing a local copy of the remote database (Frei, see [0023]).
The combination of Jin, Frei and Bruce does not explicitly disclose storing data in the local copy in a read-optimized arrangement different to the arrangement of the data in the database provided on the server. However, Sulavik in an analogous art discloses storing data in the local copy in a read-optimized arrangement different to the arrangement of the data in the database provided on the server (Sulavik, see [0031]-[0033]).


As per claim 12, Jin substantially discloses a building or access management method for controlling one or more building control or access device in response to one or more events (Jin, see Fig. 2 and its corresponding paragraphs), comprising the steps of: receiving one or more signals indicative of said one or more events relevant to said one or more devices, and controlling said one or more devices in response to said one or more signals (Jin, see [0035]-[0037], [0061] and [0071]-[0076]). Jin does not explicitly disclose communicating with a server, wherein a database is provided on the server, and wherein the database contains logic for controlling said one or more building control or access devices in response to said one or more events; storing a local copy of a subset of the database, the subset of the database containing logic relevant to a group of said one or more building control or access devices, receiving, from the server, updates to the local copy of the subset of the database; wherein the logic contained in the local copy of the subset of the database is stored in a read-optimized arrangement different to the arrangement of the logic in the database provided on the server.
However, Frei in an analogous art discloses communicating with a server, wherein a database is provided on the server, and wherein the database contains logic for controlling said one or more building control or access devices in response to said 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Frei into the method of Jin. The modification would be obvious because one of the ordinary skill in the art would want to obtain control of the devices when the remote controller is offline by storing a local copy of the remote database (Frei, see [0023]).
The combination of Jin and Frei does not explicitly disclose receiving, from the server, updates to the local copy of the subset of the database. However, Bruce in an analogous art discloses receiving, from the server, updates to the local copy of the subset of the database (Bruce, see [0055] and [0100]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Bruce into the above combination of Jin and Frei. The modification would be obvious because one of the ordinary skill in the art would want to yield predictable results of enhancing security by updating the local copy of the subset of the database.
The combination of Jin, Frei and Bruce does not explicitly disclose storing data in the local copy in a read-optimized arrangement different to the arrangement of the data in the database provided on the server. However, Sulavik in an analogous art discloses storing data in the local copy in a read-optimized arrangement different to the 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Sulavik into the above combination of Jin, Frei and Bruce. The modification would be obvious because one of the ordinary skill in the art would want to provide more efficient storage and access to the local database by the device (Sulavik, [0033]).

As per claim 14, the rejection of claim 12 is incorporated, Jin further discloses receiving data indicative of the status of the group of one or more building control or access devices and storing, in a location separate from the local copy of the subset of the database, at least a portion of the received data indicative of the status of said group of one or more building control or access devices (Jin, see abstract, [0036] and [0010]-[0013]).

As per claim 15, the rejection of claim 12 is incorporated, Jin further discloses storing, in a location separate from the local copy of the subset of the database, a record of the control of said group of one or more building control or access devices  (Jin, see abstract, [0036] and [0010]-[0013]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Jin, in view of Frei, in view of Bruce, further in view of US20080281472 to Podgorny et al. (hereinafter “Podgorny”).

As per claim 11, the rejection of claim 7 is incorporated, Frei further discloses storing at least one of data to be sent to the server (Frei, see [0156] and [0288]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Frei into the method of Jin. The modification would be obvious because one of the ordinary skill in the art would want to obtain control of the devices when the remote controller is offline by storing a local copy of the remote database (Frei, see [0023]).
The combination of Jin, Frei and Bruce does not explicitly disclose storing a cache of data. However, Podgorny in an analogous art discloses storing a cache of data (Podgorny, [0111]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Podgorny into the above combination of Jin, Frei and Bruce. The modification would be obvious because one of the ordinary skill in the art would want to yield predictable results of reading data faster by storing data in a cache.

Claims 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jin, in view of Frei, in view of Bruce, in view of Sulavik, further in view of Podgorny.

As per claim 13, the rejection of claim 12 is incorporated, Frei further discloses controlling at least some of said group of one or more building control or access devices 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Frei into the method of Jin. The modification would be obvious because one of the ordinary skill in the art would want to obtain control of the devices when the remote controller is offline by storing a local copy of the remote database (Frei, see [0023]).
The combination of Jin, Frei, Bruce and Sulavik does not explicitly disclose controlling devices based on read-only access. However, Podgorny in an analogous art discloses controlling devices based on read-only access (Podgorny, see [0124]-[0126] and [0200]-[0201] for smart building framework 100 controlling HVAC/heating/cooling devices based on read-only access to the user profile database). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Podgorny into the above combination of Bruce and Mosebrook. The modification would be obvious because one of the ordinary skill in the art would want to provide a faster and more efficient implementation of automation system by controlling based on read-only access (Podgorny, [0014], [0124]-[0126) and [0200]-[0201]).
As per claim 16, the rejection of claim 12 is incorporated, Frei further discloses at least when communications with the server are unavailable, storing data to be sent to the server (Frei, see [0156] and [0288]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Frei 
The combination of Jin, Frei, Bruce and Sulavik does not explicitly disclose storing a cache of data. However, Podgorny in an analogous art discloses storing a cache of data (Podgorny, [0111]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Podgorny into the above combination of Jin, Frei, Bruce and Sulavik. The modification would be obvious because one of the ordinary skill in the art would want to yield predictable results of reading data faster by storing data in a cache.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jin, in view of Frei.

As per claim 18, Jin discloses a method (Jin, see Fig. 2 and its corresponding paragraphs), comprising the steps of: defining appliances types such that appliance instances may be created, individual appliance instance correspond to respective ones of said one or more building control devices (Jin, see [0037], [0071] and [0061] for defining appliances types such that appliance instances may be created, individual appliance instance correspond to smart home control terminal); and defining a set of actors which interact with appliances for defining the behavior of each appliance type, wherein the actors include at least one input value type, at least one output value type 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Frei into the method of Jin. The modification would be obvious because one of the ordinary skill in the art would want to obtain control of the devices when the remote controller is offline by storing a local copy of the remote database (Frei, see [0023]).


Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Frei into the method of Jin. The modification would be obvious because one of the ordinary skill in the art would want to obtain control of the devices when the remote controller is offline by storing a local copy of the remote database (Frei, see [0023]).

As per claim 20, the rejection of claim 19 is incorporated, Jin further discloses data relating to status or recording events of the local appliances is stored in a storage location separate from said local database (Jin, see abstract, [0036] and [0010]-[0013]).

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
	McLintock et al. (US20020099945) discloses a door access control and key management system is disclosed, in which a number of doors and door users are involved. The system comprises a door/key administering system and a door lock/control assembly mounted on each door, which are communicatively interconnected with each other via a communications network. The door/key administering system serves to store a key unique to each of the users, store an 
	Gonzales et al. (US20030074088) discloses a method and apparatus for providing a simple user interface for programming scenes and multi-way groups in a home automation and control system is provided. Each device participating in the home automation and control system is equipped with control logic for providing the simple programming interface. Through the control logic, each device maintains its status in a system-wide programming mode and retains knowledge of its inclusion or exclusion in the current scene or multi-way group being programmed. When any device in the system receives indications that affect the system programming mode, such as a press on one of the buttons on the devices, the device broadcasts a notification message to all devices within the home automation and control system. The message maintains the integrity of the system programming mode. Each device knows when a scene or multi-way group being programmed is finally captured and the programming of a new scene or multi-way group has started.
	Mosebrook et al (US20140001846) discloses a load control system for controlling the amount of power delivered from an AC power source to a plurality of electrical load includes a plurality of energy controllers. Each energy controller is operable to control at least one of the electrical loads. The load control system also includes a first broadcast .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LIN whose telephone number is (571)270-3175.  The examiner can normally be reached on Monday-Friday 9:30 a.m. – 6:00 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/JASON LIN/
Primary Examiner, Art Unit 2117